EXHIBIT 10j(iv)(a)

 

ADDENDUM TO VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

FOR THE 2005-2007 AWARD CYCLE

 

This is an addendum to the Performance Stock Unit Agreement for the 2005-2007
Award Cycle (the “Agreement”) entered into between Verizon Communications Inc.
(“Verizon” or the “Company”) and Ivan Seidenberg (the “Participant”). The
effective date of this addendum is March 3, 2006, and it shall remain in effect
through December 31, 2007.

 

1. Purpose. The purpose of this addendum is to describe the terms of an
arrangement between the Participant and the Company wherein the Participant can
earn a long-term incentive payout under the Agreement, based on the extent to
which the Company achieves certain strategic objectives (as defined in paragraph
3 below) during the Award Cycle. Except as modified by this addendum, all of the
terms and conditions of the Agreement shall remain in effect.

 

2. Payment. Subject to the limitation set forth in paragraph 4 below, the
Committee shall have the sole discretion to determine the size of any additional
payment pursuant to this addendum, based on the Company’s achievement of the
strategic objectives referred to in paragraph 3 below. This addendum and any
payment made in accordance with this addendum are not intended to comply with
the Performance-Based Exception (set forth in Code Section 162(m)(4)(C)) to the
tax deductibility limitation imposed by Code Section 162(m).

 

3. Achievement of Objectives. The Committee shall have the sole discretion to
determine whether the Participant is entitled to a payout pursuant to this
addendum and the size of any such payout (subject to the limitations contained
in paragraph 4 below), based on the Company’s achievement of strategic
objectives related to the successful launch of Verizon Business, key legislative
initiatives, FiOS and broad band initiatives, and wireless growth objectives
during the Award Cycle; provided that no payment shall be made pursuant to this
addendum unless the Committee determines that, at the end of the three-year
Award Cycle specified in paragraph 5 of the Agreement, Verizon’s average annual
total shareholder return during the Award Cycle met the specific threshold
performance requirement specified in said paragraph 5.

 

4. Aggregate Limitation. The amount of any payment made under paragraph 6 of the
Agreement (including any amount attributable to stock appreciation and dividend
equivalent units payable under the terms of the Agreement and disregarding any
deferral election) plus the amount of any payment under this addendum
(disregarding any deferral election) shall not exceed $22.68 million.

 

5. Payment. Any payment pursuant to this addendum shall be made in cash. As soon
as practicable after the end of the 2007 calendar year (but no later than
March 15, 2008), the Committee shall determine whether an amount is to be paid
pursuant to this addendum and the amount of any such payment. Any such amount
(minus any withholding for taxes) shall be paid to the Participant no later than
March 15, 2008 (subject, however, to any valid deferral election that the
Participant has made under the deferral plan (if any) then available to the
Participant). If the Participant dies before any payment due hereunder is made,
such payment shall be made to the Participant’s beneficiary.

 

6. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan or the Agreement, and the terms of the Plan or Agreement shall apply where
appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this addendum as of
March 3, 2006.

 

 

VERIZON COMMUNICATIONS INC.       THE PARTICIPANT By:     /S/    MARC C.
REED               By:     /S/    IVAN G. SEIDENBERG            

             Marc C. Reed

             Executive Vice President

                      Ivan G. Seidenberg

 

A-2